Citation Nr: 0905576	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to September 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), Cleveland, Ohio.

The Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Following the Veteran's travel board hearing, the Veteran 
submitted in December 2008 for the board's consideration an 
undated medical opinion from a private physician, Dr. W.  
This private physician indicated he had provided medical 
consultation to the Veteran for 8 years.  The Board notes in 
a 2005 report of contact between the Veteran and the RO, the 
Veteran denied receiving any private care.  The consultation 
records of this physician must be obtained and incorporated 
into the claims file.

It was this private physician's opinion that the Veteran's 
degenerative disc disease directly correlated with his 
service-connected right knee and right ankle disorders and 
that the disc disease had been accelerated by the service-
connected injuries.  A review of the 2005 VA spine 
examination report, as well as the October 2006 addendum 
opinion, finds that the VA examiner gave no opinion as to the 
extent, if any, of aggravation of the disc disease by the 
service-connection right knee and right ankle disabilities.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 
38 C.F.R. § 3.310(a) authorizes a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the extent of additional disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability).  Thus, a 
definitive medical opinion on the question of whether there 
has been a measurable permanent increase of a non-service-
connected degenerative disc disease caused by the service-
connected right knee and right ankle disabilities is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions). 


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his degenerative disc 
disease, specifically from the office of 
Dr. Nicholas J. Wilson for the periods 
from 2000 to 2008, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2. The RO should make arrangements with 
the appropriate VA medical examiner to 
review the claims folder for purposes of 
rendering a medical opinion.  The review 
of the claims folder must be clearly 
indicated in the report.  The examiner 
should be informed that: the medical issue 
is whether the Veteran's degenerative disc 
disease was aggravated by his service-
connected right knee and right ankle 
disabilities.  The examiner should be 
requested to answer the following 
questions:

(a)	Was the Veteran's degenerative 
disc disease of the lumbar spine 
aggravated by his service-connected right 
knee and right ankle?  If the degenerative 
disc disease has been aggravated by the 
service-connected right knee and right 
ankle disabilities, what is the level of 
additional disability attributable to such 
aggravation?

(b)	If the Veteran's degenerative disc 
disease has not been aggravated by the 
Veteran's service-connected right knee and 
right ankle disabilities, what is the 
relationship, if any, between his 
degenerative disc disease and his service-
connected right knee and right ankle 
disabilities?

3. The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the Veteran is 
deemed advisable by the examiner to assist 
in forming his/her opinion, such 
examination should be scheduled.

4. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




